Mr. JUSTICE SIMKINS dissenting: I respectfully dissent. Here the question of probable cause relates not to whether a crime had been committed, but rather to an examination of the complaint for search warrant with a view to determine whether or not it established probable cause to believe that the credit cards were to be found in defendant’s home. I agree that “Whether or not the issuance of the warrant is too remote from the happening of the event must depend upon all the facts and circumstances of a particular case”, and certainly the nature of the criminal activity is pertinent insofar as it may be of a kind which warrants the inference that it is continuing. The question is whether the affidavit here established a basis upon which it could be concluded that the credit cards were probably to be found in defendant’s residence some 116 days following their theft, and some 107 days following the use of one of the cards at the Shell Service Station. The affidavit is silent as to whether the Bank Americard was used prior to or after June 13th. The affidavit does not relate the date or dates when the latter card was used. People v. Dolgin (1953), 415 Ill. 434, 114 N.E.2d 369, involved a time lapse of 49 days between the date when information. was received of the alleged violation and the application for the warrant. The application alleged the counterfeiting and forgery of cigarette meter stamps, and that the activity was established by purchases of cartons of cigarettes at six retail stores between August 24, 1951, and October 8, 1951. In denying defendant’s claim that an unreasonable delay occurred between the securing of this information and the application for the warrant the court stated, “Here the magistrate had before him the evidence that the R&L Tobacco Co. had, over a considerable period of time in an extensive territory, made repeated sales and deliveries of cigarettes bearing counterfeit stamps. We believe there was reasonable cause to believe that this offense was continuing, so that even after the lapse of the time indicated the issuance of the warrant would not be improper.” (Emphasis supplied.) (415 Ill. at 442.) I find nothing in the affidavit here which would justify the conclusion that the credit cards had been used repeatedly over a “considerable period of time,” and absent that I find no reasonable basis for concluding that the offense was continuing. With reference to the Bank Americard the only statement in the affidavit is “That Mr. Mason has relatives in Dayton, Ohio; that certain charges were made using Bank Americard * * * in several stores in the Dayton, Ohio area, the bills later received * * In People v. Morrison (1973), 13 Ill.App.3d 652, 300 N.E.2d 325, this court upheld the validity of a search warrant issued 40 days after the last observation of the defendant’s illegal possession of a shotgun with a barrel less than 18 inches in length. However, the affidavit in support of the application for the warrant established that the initial observation had been made in December 1970, and repeated observations had been made between December 1970, and April 1, 1971, which established continuing conduct for a period in excess of one year, a factual circumstance clearly absent in this case. I cannot agree that the affidavit here established a substantial basis upon which the magistrate could conclude that the use of the credit cards had continued and that the cards were therefore probably in the defendant’s residence.